Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page1 1ofof9 9




                                                                        Monthly Operating Report
                                                                        ACCRUAL BASIS
     CASE NAME:           Highland Capital Management

     CASE NUMBER:         19-34054

     JUDGE: Stacey Jernigan


                          UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                             REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                   September      2020
                                                 MONTH        YEAR



     IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
     PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
     (ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
     TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
     DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
     INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


     RESPONSIBLE PARTY:

                                                           Chief Restructuring Officer/ Chief Executive Officer
     ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                     TITLE

     James Seery
     PRINTED NAME OF RESPONSIBLE PARTY                                            DATE



     PREPARER:

                                                           Chief Financial Officer
     ORIGINAL SIGNATURE OF PREPARER                                               TITLE

     Frank Waterhouse
     PRINTED NAME OF PREPARER                                                     DATE




                                                                                                  SE30
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page2 2ofof9 9



                                                                                                                                  Monthly Operating Report
                                                                                                                                                  ACCRUAL BASIS-1

             CASE NAME:                                                                  Highland Capital Management, LP


             CASE NUMBER:                                                                19-12239-CSS


           Comparative Balance Sheet
          (in thousands)



                                                                                              10/15/2019              12/31/2019 (6)              9/30/2020 (6)

             Assets

                                 Cash and cash equivalents                                            2,529                    9,501                      5,888
                                                            (3)
                                 Investments, at fair value                                        232,620                  232,820                     109,479
                                 Equity method investees (3)                                       161,819                  183,529                     101,213
                                 Management and incentive fee receivable                             2,579                    1,929                       3,350
                                 Fixed assets, net                                                   3,754                    3,521                       2,823
                                                     (1)
                                 Due from affiliates                                               151,901                  146,276                     152,585
                                 Reserve against notes recievable                                                           (57,963)                    (59,140)
                                 Other assets                                                       11,311                   11,463                      12,105
             Total assets                                                                 $        566,513           $      531,076           $         328,302



             Liabilities and Partners' Capital

                                                                  (4)
                                 Pre-petition accounts payable                                        1,176                    1,141                      1,051
                                 Post-petition accounts payable (4)                                     -                      2,042                        583
                                 Secured debt:
                                       Frontier                                                      5,195                    5,195                       5,195
                                       Jefferies                                                    30,328                   30,020                         -
                                                                        (4)
                                 Accrued expenses and other liabilities                             59,203                   63,275                      58,733
                                                                        (5)
                                 Accrued re-organization related fees                                   -                      5,547                      5,922
                                                 (2)
                                 Claim accrual                                                      73,997                   73,997                      73,997
                                 Partners' capital                                                 396,614                  349,857                     182,821
             Total liabilities and partners' capital                                      $        566,513           $      531,076           $         328,302




                           (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                                 reserved against ($59M reserve). Fair value has not been determined with respect to any of the notes.
                           (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                                 interest has been accrued beyond petition date. No additional accruals will be made on settlement claims until further
                                 approval by the court.
                           (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                                 readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                                 not been updated as of period end as statements are generally available on a one-month lag.
                           (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                                 recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect
                                 estimates for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts
                                 include both pre-petition and post-petition liabilities.
                           (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                                 incurred to date.
                           (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                                 the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1796-30
                            1329 Filed
                                   Filed11/03/20
                                         01/22/21 Entered
                                                   Entered11/03/20
                                                           01/22/2115:44:31
                                                                    16:43:17 Page
                                                                              Page3 3ofof9 9


                                                                                                                                                                                                             Monthly Operating Report
                                                                                                                                                                                                                                  ACCRUAL BASIS-2
                                 CASE NAME:                                Highland Capital Management, LP

                                 CASE NUMBER:                              19-12239-CSS

Income Statement1
(in thousands)
                                                                                                                        Date                    Filing to Year Ended (4)                   Month ended (4)                Filing to date (4)
                                                                                                                 10/16/19 - 10/31/19                      2019                               9/30/2020
                                 Revenue:
                                  Management fees                                                                                        975                         4,528                               1,495                         18,993
                                  Shared services fees                                                                                   283                         1,588                                 645                          7,248
                                  Other income                                                                                            99                         1,582                                 401                          5,058

                                       Total operating revenue                                                                         1,357                         7,697                               2,541                        31,299
                                 Operating expenses:
                                  Compensation and benefits                                                                              997                         1,498                               1,668                         15,778
                                  Professional services                                                                                  256                            64                                 190                          2,167
                                  Investment research and consulting                                                                       10                          266                                 241                            960
                                  Marketing and advertising expense                                                                      -                             370                                  36                            521
                                  Depreciation expense                                                                                     82                          244                                  76                            940
                                  Bad debt expense reserve                                                                                  -                        8,410                                 124                          9,586
                                  Other operating expenses                                                                               201                         1,265                                 463                          4,665

                                       Total operating expenses                                                                        1,545                       12,118                                2,799                        34,617

                                 Operating income/(loss)                                                                               (188)                        (4,421)                               (258)                       (3,318)
                                 Other income/expense:
                                  Interest income                                                                                        250                         1,230                                  488                         5,616
                                  Interest expense                                                                                      (107)                         (286)                                 (21)                         (675)
                                  Reserve against notes receivable                                                                         -                       (57,963)                                   -                       (57,963)
                                    Re-org related expenses (2)                                                                            -                        (5,547)                             (3,816)                       (28,800)
                                    Independent director fees                                                                              -                           -                                   (30)                        (1,977)
                                    Other income/expense                                                                                  32                             32                                 (6)                          (144)
                                       Total other income/expense                                                                       175                       (62,534)                              (3,386)                      (83,943)


                                    Net realized gains/(losses) on investments                                                           339                            618                              1,133                        (27,738)
                                    Net change in unrealized gains/(losses) of investments (3)                                         2,654                          (955)                              1,480                        (36,847)

                                                                                                                                       2,993                          (337)                              2,613                       (64,585)
                                                                                                       (3)
                                 Net earnings/(losses) from equity method investees                                                      (20)                       14,918                                  337                       (67,564)

                                       Net income/(loss)                                                          $                    2,959      $               (52,374)             $                  (694)       $             (219,410)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but not yet
received invoices.

(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.


(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a NAV
statement have not been updated as of period end as statements are generally available on a one-month lag.

(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page4 4ofof9 9



                                                                                                      Monthly Operating Report Monthly Operating Report
                                                                                                                  ACCRUAL BASIS-3A                       ACCRUAL BASIS-3A
 CASE NAME:                     Highland Capital Management

 CASE NUMBER:                   19-34054



                                                                           FILING TO YEAR END
 CASH RECEIPTS AND DISBURSEMENTS                                                   2019                   QUARTER 1           QUARTER 2          SEPTEMBER           QUARTER 3
 1. CASH - BEGINNING OF MONTH                                              $             2,554,230    $       9,501,409   $     12,532,467   $      10,025,528   $     14,993,872
 RECEIPTS FROM OPERATIONS
 2.   OTHER OPERATING RECEIPTS                                             $             1,862,757    $       1,379,338   $      2,983,221   $        716,191    $      2,259,736
 3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                             $             3,156,742    $       7,555,297   $      6,179,437   $       1,515,102   $      5,575,680
 COLLECTION OF ACCOUNTS RECEIVABLE
 4    PREPETITION                                                          $             3,593,108    $         76,569    $          3,727   $             -     $             -
 5    POSTPETITION 1                                                       $                    -     $             -     $            -     $             -     $             -
 6  TOTAL OPERATING RECEIPTS                                               $             8,612,608    $       9,011,204   $      9,166,385   $       2,231,293   $      7,835,415
 NON-OPERATING RECEIPTS
    THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
 7                                                                         $               423,468    $      18,992,786   $       797,571    $        389,357    $        610,254
 8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                          $             1,338,069    $        477,479    $        74,376    $           1,769   $          5,311
 9    OTHER (ATTACH LIST)                                                  $             3,390,286    $       1,407,103   $     10,010,000   $         67,099    $      8,817,099
 10   TOTAL NON-OPERATING RECEIPTS                                         $             5,151,822    $      20,877,369   $     10,881,947   $        458,225    $      9,432,664
 11   TOTAL RECEIPTS                                                       $            13,764,430    $      29,888,573   $     20,048,331   $       2,689,517   $     17,268,080
 12 TOTAL CASH AVAILABLE                                                                                                                     $      12,715,045   $     32,261,951
 OPERATING DISBURSEMENTS
 13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                             $             3,776,446    $       8,825,042   $      4,886,314   $       1,428,122   $      8,806,880
 14   SINGAPORE SERVICE FEES                                               $                95,118    $         58,129    $          2,965   $             -     $             -
 15   HCM LATIN AMERICA                                                    $               200,000    $        100,000    $            -     $             -     $             -
 16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                             $             1,426,987    $       7,812,469   $      3,087,163   $             -     $        979,631
 17   UTILITIES                                                            $                    -     $             -     $            -     $             -     $             -
 18   INSURANCE                                                            $                    -     $        533,940    $       376,376    $             -     $        163,400
 19   INVENTORY PURCHASES                                                  $                    -     $             -     $            -     $             -     $             -
 20   VEHICLE EXPENSES                                                     $                    -     $             -     $            -     $             -     $             -
 21   TRAVEL                                                               $                    -     $             -     $            -     $             -     $             -
 22   ENTERTAINMENT                                                        $                    -     $             -     $            -     $             -     $             -
 23   REPAIRS & MAINTENANCE                                                $                    -     $             -     $            -     $             -     $             -
 24   SUPPLIES                                                             $                    -     $             -     $            -     $             -     $             -
 25   ADVERTISING                                                          $                    -     $             -     $            -     $             -     $             -
 26   OTHER (ATTACH LIST)                                                  $             1,318,700    $       3,283,898   $      3,195,054   $       1,286,630   $      3,633,331
 27 TOTAL OPERATING DISBURSEMENTS                                          $             6,817,251    $      20,613,478   $     11,547,870   $       2,714,752   $     13,583,243
 REORGANIZATION EXPENSES
 28   PROFESSIONAL FEES                                                    $                    -     $       5,460,546   $      5,572,032   $       3,902,480   $     11,551,682
 29   U.S. TRUSTEE FEES                                                    $                    -     $         68,173    $       167,025    $             -     $        277,924
 30   OTHER (ATTACH LIST)                                                  $                    -     $         715,317   $        300,000   $         210,000   $        961,289
 31   TOTAL REORGANIZATION EXPENSES                                        $                    -     $       6,244,037   $      6,039,057   $       4,112,480   $     12,790,896
 32   TOTAL DISBURSEMENTS                                                  $             6,817,251    $      26,857,515   $     17,586,927   $       6,827,232   $     26,374,138
 33   NET CASH FLOW                                                        $             6,947,179    $       3,031,058   $      2,461,404   $      (4,137,715) $       (9,106,059)
 34   CASH - END OF MONTH                                                  $             9,501,409    $      12,532,467   $     14,993,872   $       5,887,813   $      5,887,813

 1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page5 5ofof9 9


                                                                                                        Monthly Operating Report
                                                                                                                   ACCRUAL BASIS-3B
      CASE NAME:     Highland Capital Management

      CASE NUMBER:   19-34054

      OPERATING RECEIPTS - OTHER

                                  Date             Amount        Type
                                                       67,098.85 Nexpoint Real Estate Strategies Fund redemption

      OPERATING DISBURSMENTS - INVESTMENT

                                  Date             Amount        Type
                                                      383,041.29 Carey term-loan purchase


      OPERATING DISBURSMENTS - OTHER

                                   Date            Amount           Vendor
                                 9/1/2020              18,412.07   Ace Parking Management Inc.
                                 9/1/2020               2,257.01   Bloomberg Finance LP
                                 9/1/2020               3,009.00   Brighthouse Life Insurance Company
                                 9/1/2020              10,611.00   Brighthouse Life Insurance Company
                                 9/1/2020               1,889.22   Canteen Vending Services
                                 9/1/2020                 145.20   Chase Couriers, Inc
                                 9/1/2020                 950.00   Crescent Research
                                 9/1/2020             144,048.21   Crescent TC Investors LP
                                 9/1/2020               2,067.50   CT Corporation System
                                 9/1/2020              37,583.75   Third Party Consultant
                                 9/1/2020               1,548.97   GRUBHUB for Work
                                 9/1/2020              47,654.00   Houlihan Lokey
                                 9/1/2020               7,617.26   ICE Data Pricing & Reference Data, LLC
                                 9/1/2020               9,500.00   Ipreo Data Inc.
                                 9/1/2020                  89.24   Iron Mountain Records Management
                                 9/1/2020                 495.86   Jordan Fraker Photography
                                 9/1/2020               3,392.01   NYSE MARKET, INC
                                 9/1/2020               3,051.14   Oak Cliff Office Products
                                 9/1/2020               1,625.00   Paessler
                                 9/1/2020                 441.34   ProStar Services, Inc
                                 9/1/2020                 107.15   UPS Supply Chain Solutions
                                 9/9/2020               5,884.76   ABM
                                 9/9/2020                 432.00   Ace Parking Management Inc.
                                 9/9/2020                 600.00   Action Shred of Texas
                                 9/9/2020               1,492.38   Canteen Vending Services
                                 9/9/2020                 510.61   CDW Direct
                                 9/9/2020              11,131.97   CT Corporation System
                                 9/9/2020               1,617.81   GRUBHUB for Work
                                 9/9/2020              47,470.00   Houlihan Lokey
                                 9/9/2020              35,200.00   Intex Solutions, Inc.
                                 9/9/2020               2,668.57   Iron Mountain Records Management
                                 9/9/2020               7,500.00   MacroMavens, LLC
                                 9/9/2020               1,570.00   MICRO-TEL
                                 9/9/2020                 507.47   ProStar Services, Inc
                                 9/9/2020              16,355.06   S&P Global Market Intelligence
                                 9/9/2020             151,448.26   Siepe Services, LLC
                                 9/9/2020              18,042.03   Siepe Software, LLC
                                 9/9/2020                 535.34   Standard Insurance Company
                                 9/9/2020               6,369.17   TW Telecom Holdings, llc
                                 9/9/2020               6,866.42   Willis of Texas, Inc.
                                9/11/2020                 263.81   Directv, LLC
                                9/11/2020               1,000.00   Pitney Bowes- Purchase Power
                                9/11/2020               4,335.10   Third Party Consultant
                                9/14/2020                 500.00   Pitney Bowes
                                9/17/2020               2,082.70   Zayo Group, LLC
                                9/18/2020                 253.94   Arkadin, Inc.
                                9/18/2020               4,192.71   Third Party Consultant
                                9/18/2020               2,955.06   AT&T
                                9/18/2020                 137.50   AT&T
                                9/18/2020                 768.58   Audio Visual Innovations, Inc.
                                9/18/2020               8,140.16   Bloomberg Finance LP
                                9/18/2020               1,636.20   Canteen Vending Services
                                9/18/2020              21,863.25   CDW Direct
                                9/18/2020                 700.00   Centroid
                                9/18/2020               4,059.81   Concur Technologies, Inc.
                                9/18/2020                 369.00   CT Corporation System
                                9/18/2020               3,031.00   Daltex Janitorial Services, LLC
                                9/18/2020                 859.36   DTCC ITP LLC
                                9/18/2020              11,887.73   Flexential Colorado Corp.
                                9/18/2020               2,162.11   Grubhub for Work
                                9/18/2020               3,762.48   ICE Data Pricing & Reference Data, LLC
                                9/18/2020                 112.21   Iron Mountain Records Management
                                9/18/2020               3,766.00   MacroView Business Technology
                                9/18/2020               2,128.81   NYSE Market, Inc
                                9/18/2020                 548.83   Pitney Bowes Financial Services
                                9/18/2020               6,757.16   Proofpoint
                                9/18/2020               2,466.10   Thomson West
                                9/18/2020                 301.48   UPS Supply Chain Solutions
                                9/18/2020                 259.80   Venture Mechanical, Inc.
                                9/18/2020                 273.47   Verity Group
                                9/18/2020                 416.57   Analysis Charge
                                9/18/2020                  23.00   Chase Couriers
                                9/25/2020              16,750.65   Ace Parking Management Inc.
                                9/25/2020               1,740.82   AT&T
                                9/25/2020                 763.22   AT&T
                                9/25/2020               7,147.16   AT&T
                                9/25/2020               1,431.77   Canteen Vending Services
                                9/25/2020               2,491.11   CDW Direct
                                9/25/2020              15,000.00   Centroid
                                9/25/2020                  58.62   Chase Couriers
                                9/25/2020                 320.70   CT Corporation System
                                9/25/2020               7,752.34   Fitch Solutions, Inc.
                                9/25/2020                 484.96   Four Seasons Plantscaping, LLC
                                9/25/2020               1,480.74   Grubhub for Work
                                9/25/2020               4,840.01   Liberty Life Assurance Company of Boston - Group Benefits
                                9/25/2020                 562.50   Maples & Calder
                                9/25/2020             124,634.61   Siepe Services, LLC
                                9/28/2020               1,412.83   Southland Property Tax Consultants, Inc
                                9/29/2020                 980.96   Xerox Corporation
                                9/30/2020              11,000.00   Third Party Consultant
                                9/30/2020                  25.00   Bank fees returned Foley Wire
                                                         903,589

      REORGANIZATION EXPENSES - OTHER

                                  Date             Amount          Description
                                9/1/2020                   30,000 Dubel & Associates, L.L.C.
                                9/1/2020                  150,000 J.P. Seery & Co. LLC
                                9/1/2020                   30,000 Nelms and Associates
                                                          210,000
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page6 6ofof9 9



                                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-4
  CASE NAME:                               Highland Capital Management

  CASE NUMBER:                             19-34054


  MGMT FEE RECEIVABLE AGING 2                                           June '3                July '3                   August '3              September '3
  1.       0-30                                                   $       1,813,292                $2,428,715                $1,768,818              $2,577,696
  2.       31-60                                                         $1,163,000               $1,285,718                   $772,384
  3.       61-90                                                                                                                                           $772,384
  4.       91+
  5.       TOTAL MGMT FEE RECEIVABLE                              $       2,976,292    $             3,714,432   $             2,541,202              $3,350,080
  6.       AMOUNT CONSIDERED UNCOLLECTIBLE
  7.       MGMT FEE RECEIVABLE (NET)                              $       2,976,292    $             3,714,432   $             2,541,202              $3,350,080


  AGING OF POSTPETITION TAXES AND PAYABLES                                                           MONTH:                    September 2020

                                                   0-30                 31-60                  61-90                       91+
  TAXES PAYABLE                                   DAYS                  DAYS                   DAYS                       DAYS                    TOTAL
  1.  FEDERAL                                                                                                                                                   $0
  2.  STATE                                                                                                                                                     $0
  3.  LOCAL                                                                                                                                                     $0
  4.  OTHER (ATTACH LIST)                                                                                                                                       $0
  5.  TOTAL TAXES PAYABLE                                    $0                  $0                         $0                         $0                       $0

  6.       ACCOUNTS PAYABLE                           $418,457              $16,057                         $0                  $320,995                   $755,509


  STATUS OF POSTPETITION TAXES 1                                                                     MONTH:                    September 2020

                                                                      BEGINNING               AMOUNT                                             ENDING
                                                                         TAX               WITHHELD AND/                AMOUNT                     TAX
  FEDERAL                                                             LIABILITY             0R ACCRUED                   PAID                   LIABILITY
  1.  WITHHOLDING                                                                                                                                               $0
  2.  FICA-EMPLOYEE                                                                                                                                             $0
  3.  FICA-EMPLOYER                                                                                                                                             $0
  4.  UNEMPLOYMENT                                                                                                                                              $0
  5.  INCOME                                                                                                                                                    $0
  6.  OTHER (ATTACH LIST)                                                                                                                                       $0
  7.  TOTAL FEDERAL TAXES                                                        $0                         $0                         $0                       $0
  STATE AND LOCAL
  8.  WITHHOLDING                                                                                                                                               $0
  9.  SALES                                                                                                                                                     $0
  10. EXCISE                                                                                                                                                    $0
  11. UNEMPLOYMENT                                                                                                                                              $0
  12. REAL PROPERTY                                                               $0                        $0                         $0                       $0
  13. PERSONAL PROPERTY                                                                                                                                         $0
  14. OTHER (ATTACH LIST)                                                                                                                                       $0
  15. TOTAL STATE & LOCAL                                                        $0                         $0                         $0                       $0
  16. TOTAL TAXES                                                                $0                         $0                         $0                       $0

       1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
           withholdings.
       2   Aging based on when management fee is due and payable.
       3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page7 7ofof9 9



                                                                                                                                                                                    Monthly Operating Report
                                                                                                                                                                                                      ACCRUAL BASIS-5
 CASE NAME:                    Highland Capital Management

 CASE NUMBER:                  19-34054


                                                                                            MONTH:                 September                                                                              2020
 BANK RECONCILIATIONS
                                                               Account #1             Account #2              Account #3             Account #4             Account #5                Account #6
 A.      BANK:                                               East West Bank         East West Bank           Maxim Group            Jefferies LLC            Nexbank                East West Bank
 B.      ACCOUNT NUMBER:                                         x4686                  x4693                   x1885                  x0932                  x5891                     x5848                    TOTAL
 C.      PURPOSE (TYPE):                                       Operating              Insurance               Brokerage              Brokerage                 CD                    Prepaid Card
 1.     BALANCE PER BANK STATEMENT 1                   $            5,617,167   $              32,373    $                 30   $                   -   $             138,190   $             100,052     $        5,887,812
 2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                  $              -
 3.     SUBTRACT: OUTSTANDING CHECKS                                                                                                                                                                      $              -
 4.     OTHER RECONCILING ITEMS                                                                                                                                                                           $              -
 5.     MONTH END BALANCE PER BOOKS                    $            5,617,167   $               32,373   $                 30   $                   -   $             138,190   $               100,052   $        5,887,812
 6.     NUMBER OF LAST CHECK WRITTEN                            100510                   n/a                     n/a                    n/a                    n/a                       n/a



 INVESTMENT ACCOUNTS

                                                               DATE OF                TYPE OF                PURCHASE                                                                                         CURRENT
 BANK, ACCOUNT NAME & NUMBER                                  PURCHASE              INSTRUMENT                 PRICE                                                                                           VALUE
 7.
 8.
 9.
 10.
 11.                 TOTAL INVESTMENTS                                                                                     $0                                                                                            $0


 CASH

 12.                           CURRENCY ON HAND                                                                                                                                                                          $0

 13.                           TOTAL CASH - END OF MONTH                                                                                                                                                          $5,887,812

 1      Account x6342 is now closed.
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page8 8ofof9 9



                                                                                                                                                  Monthly Operating Report
                                                                                                                                                                 ACCRUAL BASIS-6
 CASE NAME:                                                  Highland Capital Management

 CASE NUMBER:                                                19-34054


                                                                                                                                      MONTH:               September 2020

 PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                       INSIDERS
                                                                          TYPE OF                   AMOUNT                TOTAL PAID
               NAME                                                      PAYMENT                     PAID                POST PETITION
 1        Frank Waterhouse                                   Salary                                       $33,333                     $360,417
 2        Frank Waterhouse                                   Expense Reimbursement                           $807                        $5,918
 3        Scott Ellington                                    Salary                                       $37,500                     $431,250
 4        Scott Ellington                                    Expense Reimbursement                           $252                        $6,095
 5        James Dondero                                      Salary                                            $0                     $129,972
 6        James Dondero                                      Expense Reimbursement 1                           $0                      $16,918
 7        Thomas Surgent                                     Salary                                       $33,333                     $383,333
 8        Thomas Surgent                                     Expense Reimbursement                           $456                        $4,222
 9        Trey Parker                                        Salary                                            $0                     $131,250
 10 Trey Parker                                    Expense Reimbursement                                      $0                        $6,212
                                 TOTAL PAYMENTS TO INSIDERS                                             $105,681                    $1,475,585

          The total amount of reimbursements during the reporting month also included $5,675 for use of the credit card by the Debtor for office related expenses such as subscriptions,
      1
          vending supplies, and IT equipment/software.



                                                                                   PROFESSIONALS 2
                                                                           DATE                                                                                             TOTAL
                                                                        OF MONTHLY           AMOUNT                         AMOUNT                  TOTAL PAID            INCURRED
                  NAME                                                FEE APPLICATION       APPROVED                         PAID                    TO DATE              & UNPAID
 1. Kurtzman Carson Consultants LLC                                                                        41,966                        41,966              532,521              95,605
 2. Sidley Austin LLP                                                                                     814,318                      814,318             5,807,091           1,333,420
 3. Young Conaway Stargatt & Taylor LLP                                                                                                     -                281,156                  -
 4. FTI Consulting, Inc.                                                                                  626,333                      626,333             3,607,292             559,823
 5. Pachulski Stang Ziehl & Jones LLP                                                                   1,283,329                     1,283,329            8,435,219           1,512,143
 6        Hayward & Associates PLLC                                                                        60,736                        60,736              256,412              10,828
 7        Development Specialists, Inc.                                                                   237,828                      237,828             2,351,224             249,129
 8        Foley & Lardner LLP                                                                                 -                                              464,294             119,516
 9        Mercer (US) Inc.                                                                                 54,328                        54,328              170,284                  -
 10 Wilmer Cutler Pickering Hale and Dorr LLP                                                             618,643                      618,643               618,643
 11 Meta-e Discovery LLC                                                                                  165,000                       165,000             165,000
    TOTAL PAYMENTS TO PROFESSIONALS                                                                                                   3,902,480          22,689,136            3,880,463

      2 Does not include payments to ordinary course professionals.

 POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
 PROTECTION PAYMENTS

                                                                                                  SCHEDULED                 AMOUNTS
                                                                                                   MONTHLY                    PAID                    TOTAL
                                                                                                  PAYMENTS                   DURING                   UNPAID
                                      NAME OF CREDITOR                                               DUE                     MONTH                 POSTPETITION
 1. Crescent TC Investors LP (rent portion only)                                                          130,364                      130,364                   -
 2.
 3.
 4.
 5.
 6. TOTAL                                                                                                 130,364                     $130,364                    $0
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1796-30
                         1329 Filed
                                Filed11/03/20
                                      01/22/21 Entered
                                                Entered11/03/20
                                                        01/22/2115:44:31
                                                                 16:43:17 Page
                                                                           Page9 9ofof9 9




                                                                                                   Monthly Operating Report
                                                                                                                  ACCRUAL BASIS-7
   CASE NAME:                    Highland Capital Management


   CASE NUMBER:                  19-34054

                                                                                           MONTH:           September 2020

   QUESTIONNAIRE

                                                                                                            YES                NO
   1.       HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                x
            THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
   2.       HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                                x
            OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
   3.       ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              x
            LOANS) DUE FROM RELATED PARTIES?
   4.       HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                                x
            THIS REPORTING PERIOD?
   5.       HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                x
            DEBTOR FROM ANY PARTY?
   6.       ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                        x
   7.       ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                x
            PAST DUE?
   8.       ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                    x
   9.       ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                          x
   10.      ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                x
            DELINQUENT?
   11.      HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                x
            REPORTING PERIOD?
   12.      ARE ANY WAGE PAYMENTS PAST DUE?                                                                                     x

   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
   EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

        3   Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
            further discussion.



   INSURANCE
                                                                                                            YES                NO
   1.       ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                              x
            NECESSARY INSURANCE COVERAGES IN EFFECT?
   2.       ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                            x
   3.       PLEASE ITEMIZE POLICIES BELOW.


   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
   CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
   BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                           INSTALLMENT PAYMENTS
               TYPE OF                                                                                      PAYMENT AMOUNT
               POLICY                     CARRIER                      PERIOD COVERED                         & FREQUENCY
